DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Examiner’s Statement of Reasons for Allowance
Claims 21, 23-28, 31-35 and 37-40 are allowed. 
The present invention is directed to: a method, apparatus and computer program product for selectively storing network traffic data are described. Network traffic is stored according to a first packet filtering policy in a first repository. The stored network traffic is scanned in the first repository according to a second packet filtering policy to identify a subset of network traffic for archiving. The identified subset of network traffic identified by the second packet filtering policy are forensically interesting packets concerning a security issue. The identified subset of network traffic from the first repository is then stored in a second repository.
The closest prior art, as previously recited, are Baldi et al (“Baldi,” US 9210090), Hrastar et al (“Hrastar,” US 20040209634) in view of Swander et al ("Swander," US 20070204154) and further in view of Zobel et al (“Zobel,” US 20070250935).
Baldi is directed to: a method for accessing (e.g., processing, storing, retrieving, etc.) network traffic data of a network. The method includes using separate data analysis device and data access device for capturing and analyzing network traffic data blocks concurrently and cooperatively to store and retrieve large amount of high speed network traffic data. In particular, the data analysis device and the data access device are synchronized using a linked set containing unique data block identifier and associated 
Hraster is directed to: systems and methods for adaptively scanning for wireless communications. Scan data associated with scanning one or more wireless network channels based upon a scan pattern is received. Each wireless channel has a designation of primary or secondary with at least one channel having the secondary designation. A determination is made as to whether anomalous activity is present on a selected wireless channel designated as secondary. If anomalous activity is determined to be present, at least one scanning parameter of the selected channel is altered.
Swander is directed to: a method and system is disclosed for managing and implementing a plurality of network policies in a network device. Each of the plurality of policies are defined by one or more filters. The filters are installed in a policy engine. A layer identifies the network policy to be applied to a packet by sending a request to the policy engine. The policy engine then returns the policy to the requesting layer. The method and system may be used to implement a programmable, host-based, distributed, authenticating firewall that enables security and other policies to be applied at several protocol layers.
Zobel is directed to: managing the selection and scheduling of security audits run on a computing network. The computer network is surveyed by a security audit system to determine the function and relative importance of the elements in the network. Based on function and priority, a more thorough type of security audit is selected to run against each of the network elements by the security audit system. The security audit can also be automatically scheduled based on the information gathered from the survey. Once the 
For example, none of the cited prior art teaches or suggests the steps of independent claims 21, 29 and 35: scanning the indexed network packets stored in the first repository on a periodic basis by the packet capture utility according to a second network packet filtering policy to identify a subset of the indexed network packets, wherein the second network packet filtering policy is a collection of network packet filtering policies from a set of security applications, each of the network packet filtering policies is based on a prediction of network packets which are forensically interesting to a security issue; and; wherein the scanning is repeated at a scan interval which is less than a packet retention time in the first repository and greater than an average amount of time required by the set of security applications to create a new packet filtering policy to detect forensically interesting network packets.
 Therefore, the claims are allowable over the cited prior art. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”




Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES J WILCOX whose telephone number is (571)270-3774.  The examiner can normally be reached on M-F: 8 A.M. to 5 P.M..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Luu T. Pham can be reached on (571)270-5002.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JAMES J WILCOX/           Examiner, Art Unit 2439                                                                                                                                                                                             

/LUU T PHAM/           Supervisory Patent Examiner, Art Unit 2439